Citation Nr: 0943068	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for nasopharynx cancer 
(claimed as respiratory cancer), to include as a result of 
exposure to agent orange or herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
denied a claim for service connection for cancer of the 
nasopharynx (claimed as respiratory cancer) due to agent 
orange exposure.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The Veteran's nasopharynx cancer is not shown by the most 
probative evidence of record to be etiologically related to a 
disease, injury, or event in service, to include exposure to 
herbicides or agent orange.


CONCLUSION OF LAW

Nasopharynx cancer was not incurred in or aggravated by 
service, nor may nasopharynx cancer be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

An October 2006 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and private medical records are in the file.  All 
records identified by the Veteran as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination in December 2007.  
The Board notes that the examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, 
considered the other medical opinions of record, and offered 
a rationale for his own opinion.  As will be discussed in 
greater detail below, the Board finds this examination report 
and opinion to be thorough and complete.  Therefore, the 
Board finds this examination report and opinion are 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include malignant tumors, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for 
nasopharynx cancer as a result of in-service exposure to 
herbicides or agent orange while in the Republic of Vietnam.  
On his July 2007 VA Form 9 Appeal, the Veteran argued that 
the nasopharynx is a part of the respiratory system and, as 
such, should be considered presumptively associated with 
agent orange exposure. 

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of 
nasopharynx cancer during service.  

A review of the recent medical evidence of record reflects 
that the Veteran has been diagnosed with nasopharynx cancer 
or nasopharyngeal carcinoma.  See VA examination report, 
December 2007.

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran was 
diagnosed with nasopharynx cancer or nasopharyngeal carcinoma 
within one year of discharge from active duty, nor has the 
Veteran asserted such.  As such, service connection cannot be 
granted for nasopharynx cancer on a presumptive basis under 
38 U.S.C.A. § 1112.  
With respect to granting service connection for nasopharynx 
cancer on a presumptive basis due to exposure to agent orange 
or herbicides, the evidence of record reflects that the 
Veteran served a period of his active duty in the Republic of 
Vietnam.  As such, in-service exposure to herbicides or agent 
orange is presumed.   

However, the Board notes that nasopharnyx cancer or 
nasopharyngeal carcinoma is not a disease listed as being 
presumptively associated with exposure to agent orange or 
herbicides under 38 C.F.R. § 3.309(e).  There is a 
presumption of service connection for respiratory cancers, 
but respiratory cancers are specifically defined in the 
governing laws and regulations as cancer of the lung, 
bronchus, larynx, or trachea.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

In support of his claim, the Veteran has submitted opinions 
from 2 separate private physicians indicating that the 
nasopharynx is included in the respiratory system.  
Specifically, Dr. T.E.J., M.D. from Tri-State Regional Cancer 
Center indicated in a January 2007 statement that the 
nasopharynx is included in the upper respiratory system.  A 
February 2007 statement from Dr. F.K.B., M.D. also indicated 
that the nasopharynx is part of the respiratory system.  This 
physician further indicated that it is in the upper airway 
system and air must pass over this area to reach the lungs.  
This physician then stated that agent orange has been 
identified as a carcinogen, and, if the Veteran was in 
contact with agent orange, it is definitely possible that 
this was the causative agent.  

As noted, the laws and regulations governing presumptive 
service connection for respiratory cancers attributable to 
herbicide exposure do not preclude consideration of whether 
service connection may be warranted for respiratory cancers 
which manifested in areas other than the lungs, bronchus, 
larynx, and trachea, on a direct basis.  Thus, the opinions 
of his treating physicians explaining why his cancer is 
comparable to those respiratory cancers recognized as being 
due to exposure to herbicides can and will be considered by 
the Board for the purpose of determining whether or not 
service connection is warranted on a direct basis.  See 
Combee, supra.  However, given the specificity of the 
regulations governing presumptive service connection, the 
Board is precluded from awarding service connection for the 
Veteran's cancer on a presumptive basis, regardless of 
whether or not the Veteran's private physicians have found 
his cancer to be a respiratory cancer.

Turning to the question of direct service connection, the 
claims file also contains a September 2006 Vet Center 
treatment record documenting treatment for posttraumatic 
stress disorder (PTSD), which appears to suggest that this 
nasopharyngeal cancer is agent orange related.  Furthermore, 
in a November 2006 VA agent orange program note, it was noted 
that the Veteran's nasopharyngeal neoplasm is probably 
related to agent orange exposure.   

In December 2007, the Veteran underwent a VA respiratory 
examination.  Upon review of the claims file and examination 
of the Veteran, the examiner diagnosed the Veteran with 
nasopharyngeal carcinoma, clinical stage IV, T3 N2 M0 with 
involvement of b/l cervical nodes.  The examiner noted that 
this was treated with combined radiation and chemotherapy.  
Secondary to the treatment, the Veteran has an anemia and 
renal insufficiency.  The examiner noted that he is with no 
evidence of recurrence at this time.  The examiner then 
determined that it is less likely as not, less than a 50/50 
probability, that his nasopharyngeal carcinoma is caused by 
or the result of agent orange.  In rendering this opinion, 
the examiner indicated that he read the notes from Dr. 
T.E.J., M.D., and Dr. F.K.B., M.D.  He then referred to a 
significant article from a literature search of the National 
Library of Medicine regarding the question of whether 
nasopharyngeal carcinoma is caused by or the result of agent 
orange.  This article discussed a series of investigations 
into the health of Vietnam Veterans, particularly with regard 
to Hodgkin's disease, nasal carcinoma, nasopharyngeal 
carcinoma, and primary liver cancer.  Results from these 
investigations provided no evidence that, 15 to 25 years 
following service in Vietnam, the risk of these malignant 
neoplasms is higher among Veterans.

With respect to the aforementioned private opinions, the 
examiner noted that a form was provided to both physicians.  
With respect to the first question on the form, which asked 
whether the nasopharynx is a part of the upper respiratory 
system, Dr. T.E.J. indicated that the nasopharynx is included 
in the upper respiratory system.  However, the second 
question on the form, which asked whether the Veteran's 
nasopharyngeal cancer was secondary to agent orange, was 
specifically deleted and not asked of Dr. T.E.J., who is the 
only person of the 2 who submitted the medical opinions with 
a knowledge in oncology.  The examiner opined that this was a 
purposeful omission of a specific question to a qualified 
person.  The letter to the second physician contained both 
questions.  With regard to the opinion submitted by Dr. 
F.K.B., the examiner stated that it is at least as likely as 
not, since no other information is provided by Dr. F.K.B., 
that he is not an authority in oncology, and it is at least 
as likely as not from what the Veteran stated that he is a 
family physician.  

Therefore, having reviewed the literature through the 
National Library of Medicine, and after seeing the solicited 
opinions from the Veteran, the examiner determined that it is 
less likely as not (less than 50/50 probability) that the 
nasopharyngeal cancer is caused by exposure to agent orange 
in Vietnam.  The examiner continued on to state that, as to 
the question of the respiratory system, the upper respiratory 
system includes the nasopharynx, but the malignancies in this 
area have not been shown to be correlated with causation by 
agent orange exposure, as has the lower respiratory system 
carcinoma of the lung.

Clearly, the claims file contains varying opinions regarding 
the etiology of the Veteran's nasopharynx cancer.  The Board 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000). 

The Board has considered the aforementioned opinions and 
finds the opinion of the December 2007 VA examiner to be the 
most probative of record.  This examiner indicated that he 
reviewed the claims file, examined the Veteran, and 
considered the relevant medical evidence and opinions on the 
matter before rendering an opinion.  Furthermore, this 
examiner researched relevant medical literature from the 
National Library of Medicine and offered a detailed rationale 
for his opinion.

With respect to the January 2007 private opinion, the Board 
notes that, while this physician indicated that the 
nasopharynx is included in the upper respiratory system, he 
gave no indication that the Veteran's nasopharyngeal cancer 
is related to exposure to agent orange.  As such, this 
opinion is entirely consistent with the December 2007 VA 
opinion, which also conceded the upper respiratory system 
includes the nasopharynx.  However, with respect to the 
etiology of the Veteran's nasopharyngx cancer and its 
possible relationship to agent orange exposure, this 
physician offered no opinion on the matter.  Likewise, the 
Board acknowledges the medical literature from the Ohio State 
University Medic submitted by the Veteran indicating that the 
pharynx is included in the respiratory system.  However, this 
literature also gives no indication that nasopharyngeal 
cancer is related to exposure to agent orange.  As such, this 
evidence does not support a grant of service connection for 
nasopharynx cancer based on exposure to agent orange.

With respect to the February 2007 opinion, the Board notes 
that this physician indicated that it is "definitely 
possible" that the causative agent of the Veteran's cancer 
in the nasopharynx was agent orange.  However, there is no 
indication that this physician has any expertise on this 
matter or conducted any relevant research, as the December 
2007 VA examiner clearly conducted, nor did he offer a 
detailed rationale for his opinion.  As such, the Board does 
not find this opinion to be far less probative than the 
opinion of the December 2007 VA examiner.

Likewise, with respect to the November 2006 VA agent orange 
program note, the Board notes that there is no indication 
that this examiner conducted any research on the matter, as 
the December 2007 VA examiner clearly did, and no rationale 
was given.  Therefore, the Board again finds the opinion of 
the December 2007 VA examiner to be more probative on the 
matter. 

Finally, with respect to the September 2006 psychiatric 
treatment record from the Vet Center, the Board also finds 
this opinion not to be probative on the matter.  No rationale 
was given for this statement, nor is there any indication 
that the person who offered this statement had any 
specialized knowledge on the matter whatsoever or conducted 
any research on the matter. 

Therefore, for the aforementioned reasons, the Board finds 
the December 2007 VA opinion to be the most probative of 
record on the matter of whether or not his claimed cancer is 
related to herbicide exposure in service.  As such, given 
that the most probative medical opinion of record has 
indicated that the Veteran's nasopharynx cancer is not 
related to exposure to agent orange or herbicides, service 
connection cannot be granted on that basis.  Furthermore, 
there is no lay or medical evidence of record reflecting that 
the Veteran had nasopharynx cancer or nasopharyngeal 
carcinoma in service and no lay or medical evidence otherwise 
relating the disability directly to service.  Therefore, the 
Veteran's claim must fail on a direct basis.  See Hickson, 
supra. 

The Board acknowledges the Veteran's contention that he has 
nasopharynx cancer as the result of in-service exposure to 
agent orange or herbicides.  However, the most probative 
evidence of record does not support this contention.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be competent to offer an opinion on complex 
medical questions, such as whether exposure to agent orange 
or herbicides could result in nasopharynx cancer.  See 
Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Thus, the 
Board finds the conclusions of the December 2007 VA examiner 
to be far more probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for nasopharynx cancer, and the 
benefit-of-the-doubt rule is not for application.  





ORDER

Entitlement to service connection for nasopharynx cancer 
(claimed as respiratory cancer), to include as a result of 
exposure to agent orange or herbicides is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


